Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 1 of 25 Page ID #:1001




  1 KATHY BAZOIAN PHELPS (155564)
    kphelps@diamondmccarthy.com
  2 DIAMOND MCCARTHY LLP
    1999 Avenue of the Stars, Suite 1100
  3 Los Angeles, California 90067-4402
    Telephone: (310) 651-2997
  4
  5 Christopher D. Sullivan (148083)
    csullivan@diamondmccarthy.com
  6 Karen K. Diep (305587)
    kdiep@diamondmccarthy.com
  7 DIAMOND MCCARTHY LLP
  8 150 California Street, Suite 2200
    San Francisco, CA 94111
  9 Telephone: (415) 692-5200
 10 Counsel for Stephen J. Donell,
 11 Liquidating Receiver
 12
                         UNITED STATES DISTRICT COURT
 13
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 14
 15 FEDERAL TRADE COMMISSION,              Case No. 2:19-cv-04355-SVW-E

 16               Plaintiff,               EX PARTE MOTION FOR ORDER (1)
 17                                        APPROVING RECEIVER’S
           v.                              PROPOSED FORM AND MANNER OF
 18                                        NOTICE TO PARTIES TO THE
 19 ALLIEDWALLET, INC., ET AL.,            ACTION AND THE PUBLIC;
                                           (2) CONFIRMING SALE
 20              Defendants.               PROCEDURES; (3) APPROVING
 21                                        STALKING HORSE BID; (4)
                                           APPROVING FORM OF NOTICE OF
 22                                        CONFIRMATION OF SALE; AND (5)
 23                                        EXTENDING DURATION OF
                                           RECEIVERSHIP
 24
 25                                        Date: [No Hearing Set]
                                           Time:
 26                                        Place:
 27
 28
                      EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 2 of 25 Page ID #:1002




  1                                            TABLE OF CONTENTS

  2 I.        INTRODUCTION AND SUMMARY OF RELIEF REQUESTED ................ 1
  3           A.       Grounds For Ex Parte Relief ................................................................ 2
  4
      II.     RELEVANT FACTUAL BACKGROUND ..................................................... 3
  5
              A.       Procedural History ................................................................................ 3
  6
              B.       Marketing Activities.............................................................................. 5
  7
              C.       The Stalking Horse Purchase Agreement ........................................... 6
  8
      III.    PROPOSED AUCTION, SALE PROCEDURES AND SALE NOTICE ........ 8
  9
              A.       Proposed Disbursements and Timing of Final Account .................. 11
 10
 11 IV.       ARGUMENT .................................................................................................. 12
 12           A.       The Court’s Broad Supervisory Powers and Discretion in
                       Federal Receiverships ......................................................................... 12
 13
              B.       The Sale of the Real Property Is Appropriate.................................. 13
 14
                       1.       Appointment of Three Appraisers .......................................... 14
 15
                       2.       Private Sale Must Be For a Price At Least Two-Thirds
 16                             the Amount of the Average of the Appraised Values ............ 16
 17                    3.       Publication of Notice of Proposed Private Sale Once at
                                Least Ten Days Prior to Confirmation ................................... 16
 18
                       4.       The Private Sale to the Proposed Purchaser Shall Be
 19                             Confirmed Because No Higher Bid Has Been Received ....... 16
 20           C.       Sale of Personal Property is Appropriate ......................................... 17
 21 V.        TAX WITHHOLDING OBLIGATIONS HAVE BEEN MET ...................... 18
 22
    VI.       EXTENSION RE DURATION OF RECEIVERSHIP ................................... 18
 23
    VII.      LOCAL CIVIL RULE 7-19 AND COURT’S PROCEDURES FOR EX
 24           PARTE APPLICATIONS ............................................................................... 19
 25
      VIII. CONCLUSION ............................................................................................... 21
 26
 27
 28                                        -i-
                       EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 3 of 25 Page ID #:1003




  1                                             TABLE OF AUTHORITIES
  2
       CASES
  3
       Bidwell v. Huff,
  4      176 F. 174 (5th Cir. 1909) .......................................................................................... 14
  5
    CFTC v. Topworth Int’l, Ltd.,
  6  205 F.3d 1107 (9th Cir. 1999) .................................................................................... 12
  7 Cumberland Lumber Co. v. Tunis Lumber Co.,
  8  171 F. 352 (4th Cir. 1909) .......................................................................................... 14
  9 Pewabic Mining Co. v. Mason,
      145 U.S. 349 (1891) ................................................................................................... 14
 10
 11 SEC v. Black,
      163 F.3d 188 (3rd Cir. 1998)...................................................................................... 14
 12
    SEC v. Capital Consultants, LLC,
 13
      397 F.3d 733 (9th Cir. 2005) ...................................................................................... 12
 14
    SEC v. Elliot,
 15   953 F.2d 1560 (11th Cir. 1992) .................................................................................. 14
 16
    SEC v. Hardy,
 17   803 F .2d 1034 (9th Cir. 1986) ............................................................................. 12, 14
 18 SEC v. Wenke,
 19   622 F.2d 1363 (9th Cir. 1980) .................................................................................... 12
 20 Sun Protection Co. v. United States,
 21   391 U.S. 966, 88 S. Ct. 2034 (1968) .......................................................................... 13

 22 United States v. Branch Coal Corp.,
     390 F. 2d 7 (3rd Cir. 1968), cert. den. 390 F.2d 7 (1968).......................................... 13
 23
 24 STATUTES
 25 28 U.S.C. § 2001 .............................................................................................................. 3
 26 RULES
 27 Local Civil Rule 7-19 .................................................................................................... 19
 28                                                      - ii -
                EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 4 of 25 Page ID #:1004




  1         Stephen J. Donell, the Court-appointed liquidating receiver (the “Receiver”) of
  2 (a) real property located in the city of Los Angeles, county of Los Angeles, state of
  3 California, commonly known as 3100 Benedict Canyon Drive, Beverly Hills,
  4 California 90210-1033, Parcel Number 4382-001-023 (the “Benedict Canyon Real
  5 Property” or the “Property”), and (b) all furnishings and other personal property
  6 purchased for and/or located at the Benedict Canyon Real Property (collectively, the
  7 “Receivership Property”), pursuant to the Stipulated Final Order for Permanent
  8 Injunction and Monetary Judgment against Ahmad (“Andy”) Khawaja, AlliedWallet,
  9 Inc., Allied Wallet, Ltd., GTBill, LLC, and GTBill Ltd. issued on June 7, 2019 [Doc
 10 No. 30] (“Receiver Order”), hereby moves for an order (1) confirming sale procedures;
 11 (2) approving stalking horse bid; (3) approving the form of notice of confirmation of
 12 the sale; and (4) extending the duration of the receivership.
 13 I.      INTRODUCTION AND SUMMARY OF RELIEF REQUESTED
 14         The Receiver respectfully requests that this Court enter an Order as follows:
 15         1.    Approving the Receiver’s proposed sale procedures for the sale and
 16 conduct of an auction where Qualified Bidders may submit overbids in the form of
 17 Qualified Bids for the purchase of the Bel Air Property, as those procedures are set
 18 forth in the Sale Notice attached as Exhibit “1” (“Sale Procedures”); and
 19         2.    Approving the Stalking Horse Purchase Agreement, a copy of which is
 20 attached hereto as Exhibit “2,” subject to overbidding and subsequent Court
 21 confirmation pursuant to the approved Sale Procedures.
 22         3.    Authorizing the filing of a second ex parte application to approve the sale
 23 of the Receivership Property on substantially the same terms to the highest and best
 24 bidder resulting from the overbid procedure set forth above.
 25         4.    Extending the deadline for the Receiver to file his Final Report and
 26 Account for approximately 3 months to March 31, 2020. The appeals period on an
 27 order approving a sale, whether the order is obtained on regular notice or on an ex parte
 28                                           -1-
                EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 5 of 25 Page ID #:1005




  1 basis, will be 60 days pursuant to F.R.A.P. 4. The Receiver believes that the title
  2 company may not agree to close the sale during the appeals period, which will make it
  3 impossible for the Receiver to close the sale and file a Final Report and Account by the
  4 presently set deadline of December 7, 2019, even if the ex parte relief is granted as
  5 requested herein. The Receiver therefore requests authority to extend that deadline to
  6 allow sufficient time for the sale to close.
  7          A. Grounds For Ex Parte Relief
  8          The Receiver has sought this relief on an ex parte basis because of the urgent
  9 need for the Receiver to complete the sale of the Receivership Property in light of
 10 (a) the significant interest and charges accruing on the liens encumbering the
 11 Property and the nearly $50,000 monthly cost of carrying the Property pending a
 12 sale; and (b) the Court’s and parties’ interest in closing the receivership as quickly
 13 as possible. If the Receiver waits the required time required to file and have a
 14 noticed motion heard by the Court on regular notice, the Receiver will be delayed
 15 in conducting an auction by at least 30 days. After then waiting an additional at
 16 least 10 days to publicize and conduct the auction, the Receiver would be required
 17 to wait another 30 days following the auction to have a second motion heard on
 18 regular notice confirming the sale to the highest bidder. This delay would cost the
 19 estate at approximately $150,000. Given the extensive marketing that has been
 20 done of the Property and the strength of the stalking horse bid that is at a price of
 21 $500,000 over the listing price of $15 million, the Receiver believes that no party
 22 will be prejudiced by the ex parte request for relief from the ongoing carrying
 23 costs.
 24          Rather, the Receiver believes that an expedited process to approve the sales
 25 procedures and confirm the sale will benefit the parties by (a) allowing the secured
 26 creditors to be promptly paid; (b) significantly mitigating the costs to the estate by
 27 eliminating about three months of carrying costs; and (c) expediting the resolution
 28                                        -2-
                EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 6 of 25 Page ID #:1006




  1 of the FTC proceedings in obtaining the delivery of sales proceeds pursuant to the
  2 stipulation between the parties. Additionally, prospective buyers will not be
  3 harmed as they will still receive the requisite 10 days of opportunity to overbid for
  4 the Receivership Property as set forth in Rule 2001(b).
  5 II.    RELEVANT FACTUAL BACKGROUND
  6        A. Procedural History
  7        1.     On June 7, 2019, this Court entered the Stipulated Final Order for
  8 Permanent Injunction and Monetary Judgment against Ahmad (“Andy”) Khawaja,
  9 AlliedWallet, Inc., Allied Wallet, Ltd., GTBill, LLC, and GTBill Ltd. issued on June 7,
 10 2019 [Doc No. 30] (“Receiver Order”), appointing Stephen J. Donell as the liquidating
 11 receiver of (a) real property located in the city of Los Angeles, county of Los Angeles,
 12 state of California, commonly known as 3100 Benedict Canyon Drive, Beverly Hills,
 13 California 90210-1033, Parcel Number 4382-001-023 (the “Benedict Canyon Real
 14 Property” or the “Property”), and (b) all furnishings and other personal property
 15 purchased for and/or located at the Benedict Canyon Real Property (collectively, the
 16 “Receivership Property”).
 17        2.     The Receiver Order was the result of a stipulation by defendants Andy
 18 Khawaja, AlliedWallet, Inc., Allied Wallet, Ltd., GTBill, LLC, and GTBill Ltd. by
 19 which defendant Khawaja voluntarily gave up his interest in the Receivership Property
 20 to be liquidated and the proceeds turned over to plaintiff Federal Trade Commission
 21 toward satisfaction of his obligations under the Stipulated Judgment.
 22        3.     The Receiver has been granted the full powers of an equity receiver over
 23 the Receivership Estate. (Receiver Order, Section X.) In addition, among other things,
 24 the Receiver Order provides that the Receiver must “preserve and protect such assets
 25 by undertaking necessary repairs, procuring appropriate insurance, and making
 26 required payments for taxes, insurance, assessments, reasonable and necessary
 27 maintenance, and any other actions necessary to efficiently manage the assets and
 28                                         -3-
               EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 7 of 25 Page ID #:1007




  1 maintain their value” and liquidate the assets of the Receivership Estate. (Receivership
  2 Order Section X.B. and C.) In liquidating the assets of the Receivership Estate, the
  3 Receiver shall do so “at reasonable costs and in a commercially reasonable fashion.”
  4 (Receivership Order Section X.D.)
  5         4.    The Receiver Order directs the Receiver to market and sell the
  6 Receivership Property and file a final report and accounting within six months of the
  7 Receiver’s appointment, unless the deadline is extended. (Receiver Order, Sections
  8 X.B and X.C.)
  9         5.    The receivership estate consists solely of the tangible assets comprising
 10 the real and personal property related to the Benedict Canyon Real Property. There is
 11 no cash or other liquid assets in the receivership estate, which is comprised solely of
 12 the real and personal property associated with the Benedict Canyon Real Property. The
 13 only source of funding to pay for the maintenance and other essential expenses to
 14 preserve the Receivership Property is funds borrowed on a priority basis pursuant to
 15 prior order of this Court. The Receiver previously obtained authority to borrow up to
 16 $400,000 on a priority basis from SVR Capital Trust (“SVR”) to pay for insurance, to
 17 pay for maintenance and preservation expenses for the upkeep of the Receivership
 18 Property until it can be sold, and to pay the more than $33,000 per month mortgage
 19 payment due Wells Fargo Bank, N.A., the holder of the first deed of trust on the
 20 Benedict Canyon Real Property. The deed of trust secures a note in the original
 21 principal sum of $8,250,000. To date, the Receiver has borrowed $300,000 pursuant to
 22 the Order entered on June 26, 2019. [ECF 38].
 23         6.     The cost to preserve and protect the Receivership Property is
 24 approximately $50,000 per month. The Receiver has been aggressively marketing the
 25 Benedict Canyon Real Property and has obtained multiple offers for the Property.
 26         7.    The Court previously approved some of the procedures by which the
 27 Receiver could comply with portions of 28 U.S.C. § 2001(b) for a private sale,
 28                                         -4-
                EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 8 of 25 Page ID #:1008




  1 specifically relating to the appraisals needed. In the Court’s June 26, 2019 Order, the
  2 Court authorized the use of two appraisals and a broker’s opinion of value to satisfy
  3 Rule 2001(b). The Court has not yet directed the form of publication or overbid process
  4 as may be required under Rule 2001(b), which is the subject of the within Motion.
  5         B. Marketing Activities
  6         8.     The Receiver engaged a real estate broker to list the Benedict Canyon Real
  7 Property in a commercially reasonable fashion. The Receiver has employed Philip
  8 Seymour and Keller Williams (the “Broker”) as the broker to list, market and solicit
  9 offers to purchase the Benedict Canyon Drive Property.
 10         9.     The Broker extensively advertised the Receivership Property for sale
 11 beginning August 28, 2019. See Declaration of Philip Seymour. The Receivership
 12 Property was listed for sale on the Multiple Listing Service (“MLS”) beginning on
 13 August 28, 2019. A copy of the marketing material for the Property is attached to the
 14 Seymour Declaration of as Exhibit “4.”
 15         10.     The Broker prepared and distributed information sheets for the Property
 16 through an extensive list of contacts by e-mail and published notices in the MLS Open
 17 House Guide with full color, full page advertisements for the Property. The Broker sent
 18 targeted solicitations to lists of potential buyer contacts, real estate agents, investors, real
 19 estate developers, and builders who might have an interest in the Property. The Property
 20 was advertised on numerous real estate web sites, including
 21 www.theseymourgroup.com. These web sites in turn are connected with hundreds of
 22 others where the advertisements could be viewed. The Broker published a full page
 23 color ad in the MLS Broker Caravan Open House Guide. The internet site
 24 advertisements included color photographs of the property with details regarding the lot
 25 and focused on the unique opportunity to acquire this beautiful residential property. The
 26 Broker’s advertisement efforts were extensive and the analytics of those efforts reveal
 27 that the Property was exposed to the following audience:
 28                                           -5-
                 EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 9 of 25 Page ID #:1009




  1               a. 1,200 website visits in 5 days
  2               b. 60,000 Facebook impressions
  3               c. 11,000 Instagram impressions
  4               d. 100,000+ video views
  5               e. 98 international MLS portals
  6               f. 92 domestic real estate publishers
  7               g. 153 Property clicks on World Property Journal
  8               h. 114 media publications
  9               i. 70,000 emailed realtors
 10               j. 21 million potential viewers globally.
 11         11.      The Broker received 36 inquiries and requests for more detailed
 12 information regarding the Receivership Property. The Broker conducted nine site
 13 visits with prospective purchasers during the marketing period and received four
 14 written offers to purchase the property. See Seymour Decl.
 15         12.      The Broker advised each of the prospective buyers from whom he
 16 received offers that multiple offers had been received for the Property, and each
 17 prospective buyer was invited to make their highest and best offer by a date and time
 18 certain.
 19         13.      The Receiver now seeks to comply with Rule 2001(b) by publishing
 20 notice of the terms of the sale and offering interested purchasers an opportunity to
 21 overbid in an amount that is at least 10% higher than the highest offer he has received
 22 to date.
 23         C. The Stalking Horse Purchase Agreement
 24         14.      Prior to marketing the Receivership Property, the Receiver obtained a
 25 broker’s opinion and value and two appraisals so that he could complete a sale of the
 26 property by private sale, which requires the appointment of three appraisers by the
 27 Court under 28 U.S.C. § 2001(b). Under the Receiver Order, Section X.D.2, one of
 28                                         -6-
                EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 10 of 25 Page ID #:1010




  1 the appraisals can be satisfied by a realtor’s marketing analysis, which the Receiver
  2 obtained from the real estate broker engaged to sell the Benedict Canyon Real
  3 Property.
  4        15.      The interest generated by the extensive marketing efforts resulted in
  5 the Receiver obtaining multiple offers for the Property. The Receiver selected the
  6 highest and best offer received based on the Receiver’s judgment, including price,
  7 terms and ability to perform. The Receiver ultimately negotiated a proposed
  8 Stalking Horse Purchase Agreement, a copy of which is attached as Exhibit “2” to
  9 the Donell Declaration. Without modifying in any respect the express terms of
 10 the Stalking Horse Purchase Agreement, the principle terms are summarized as
 11 follows:
 12        a. Purchase price of $15,050,000, which is comprised of $14,992,810 for
 13              the real property and $57,190 for the Personal Property;
 14        b. The effective date of the Stalking Horse Purchase Agreement is October
 15              3, 2019;
 16        c. Sale of the Property is “As Is” as detailed in Article 7 of the Stalking
 17              Horse Purchase Agreement;
 18        d. Earnest money deposit of $465,000 has been paid;
 19        e. All contingencies were removed on November 2, 2019;
 20        f. Closing is to occur thirty days after the Court confirms the sale of the
 21              Property to the Buyer under the Stalking Horse Purchase Agreement or
 22              to the High Bidder based on the Qualified Bid submitted at the auction
 23              determined by the Receiver to be the highest and best offer to the
 24              Property pursuant to the sale procedures approved by the Court;
 25        g. Broker’s Commission, pursuant Article 13 of the Stalking Horse
 26              Purchase Agreement, the Broker’s Addendum to the Stalking Horse
 27              Purchase Agreement and the Marketing Order, shall be 3.85% of the
 28                                          -7-
                   EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 11 of 25 Page ID #:1011




  1              Gross Purchase Price;
  2        h. The sale shall be subject to an auction and overbid process as set forth in
  3              Section 14 of the Stalking Horse Purchase Agreement;
  4        i. Transfer of Title by Receiver’s Deed in the form attached as Exhibit B to
  5              the Stalking Horse Purchase Agreement
  6        16.      The Stalking Horse Purchase Agreement explicitly contemplates and
  7 requires that the Receiver conduct an auction to provide the opportunity for overbids
  8 to be submitted for the purchase of the Property. Section 14 of the Stalking Horse
  9 Purchase Agreement details the sale procedures for the overbidding and conduct of
 10 the auction that the Receiver recommends to the Court and asks the Court to approve
 11 through this Motion. The sale procedures are detailed below.
 12 III.   PROPOSED AUCTION, SALE PROCEDURES AND SALE NOTICE
 13        17.      The Receiver seeks approval of procedures to sell the Property at auction
 14 to the High Bid submitted by a Qualified Bidder at the auction or to the Buyer under
 15 the Stalking Horse Purchase Agreement if there are no Qualified Bidders who submit
 16 overbids at the auction. Any sale will be subject to Court confirmation pursuant to 28
 17 U.S.C. § 2001(b). The sale procedures proposed by the Receiver are detailed in
 18 Section 14 of the Stalking Horse Purchase Agreement and set forth separately for
 19 Court approval in Exhibit “1” to the Donell Declaration (“Sale Procedures”). The
 20 Sale Procedures are summarized in material respects as follows:
 21                 a.    The Receiver will schedule a date to conduct an auction for the
 22              sale of the Property to be held at the Receiver’s offices on a date to be
 23              determined following at least 10 days after notice is first provided
 24              pursuant to the Sale Notice and from the date of publication, whichever
 25              is longer.
 26                 b.    Only Qualified Bidders who have submitted Qualified Bids
 27              shall be entitled to participate and bid at the auction;
 28                                               -8-
                    EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 12 of 25 Page ID #:1012




  1              c.      The auction shall begin with the Starting Bid of $15,050,000.00
  2           reflected in the Stalking Horse Purchase Agreement;
  3              d.      The Initial Overbid from a Qualified Over Bidder shall be in the
  4           minimum amount of $16,555,000;
  5              e.      Each bid subsequent to the Initial Overbid shall be at least
  6           $100,000 greater than the preceding bid amount (“Incremental Bid
  7           Amount”);
  8              f.      Bidding shall continue until the Receiver concludes the Auction
  9           of the Property and determines, in his discretion, what is the highest and
 10           best bid for the purchase of the Property received from Qualified Bidders
 11           (the “Successful Bidder”);
 12              g.      Qualified Bidders who have submitted an overbid may elect to
 13           have their bid serve as a Back Up Bid;
 14              h.      The Receiver will not be deemed to have accepted a bid at the
 15           auction until the bid has been approved by the Court and the sale
 16           confirmed on a subsequent ex parte application by the Receiver;
 17              i.      No bids may be tendered or accepted after the conclusion of
 18           the auction, and the Receiver retains discretion in the conduct of the
 19           auction, including without limitation the right to postpone or cancel the
 20           auction;
 21              j.      Prospective bidders must qualify to bid pursuant to the Sale
 22           Procedures by, among other things, executing a Purchase and Sale
 23           Agreement and Joint Escrow Instructions not materially more
 24           burdensome to the Receiver or the Receivership estate than the Stalking
 25           Horse Purchase Agreement, is not subject to any financing or due
 26           diligence contingencies or other material conditions precedent to the
 27           bidder’s obligation to close and acceptable to the Receiver, providing
 28                                          -9-
                 EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 13 of 25 Page ID #:1013




  1               proof of funds sufficient to fund the bidder’s proposed purchase of the
  2               property, and an earnest money deposit of $465,000 by cashier’s check
  3               or wire transfer. Unless otherwise determined by the Receiver,
  4               prospective bidders must meet the qualification requirements no later
  5               than three business days prior to the Bid Deadline, which will be set
  6               based on the date of the auction;
  7                  k.    The Receiver shall file an ex parte application for Court
  8               confirmation of the sale to the Successful Bidder after the auction,
  9               whether pursuant to the Stalking Horse Purchase Agreement or a
 10               purchase agreement with a higher Successful Bidder.
 11         18.      The Receiver also requests that the Court approve the form and manner
 12 of notice of the auction to be provided by the Receiver. The Receiver proposes that
 13 the auction sale be scheduled for a date that is at least 10 days after service by mail of
 14 the notice of the sale, in the form attached as Exhibit “1” to the Donell Declaration
 15 (“Sale Notice”), or 10 days following publication in a newspaper, whichever is
 16 longer. The Sale Notice will be served by mail on all parties to this action, and notice
 17 of the date of the auction and contact information will be published at least 10 days in
 18 advance of the auction in the Los Angeles Times. In addition, the Receiver requests
 19 that he and his Broker be given the discretion to also provide notice of the auction
 20 sale by electronic mailing of the Sale Notice and other means, including publication
 21 of the Sale Notice on the Broker’s web sites.
 22         19.      The Receiver contends the Sale Procedures in the Sale Notice will
 23 provide a full and fair opportunity to maximize value from the sale of the
 24 Property. The Sale Procedures provide for notice to the public and to likely
 25 potential over bidders, and the proposed Sale Notice will provide fair notice to the
 26 parties to the action of the auction date. The bid qualification procedures and
 27 requirements in order for bidders to participate in the auction are reasonable under
 28                                         - 10 -
               EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 14 of 25 Page ID #:1014




  1 the circumstances and place bidders on similar financial and other footing as the
  2 Buyer under the Stalking Horse Purchase Agreement
  3         A. Proposed Disbursements and Timing of Final Account
  4         20.      The Receiver intends to make the following disbursements from escrow
  5 at the time of closing of the sale:
  6                  a. All ordinary costs of sale, escrow fees, commissions, charges and
  7                     real property taxes;
  8                  b. Reimbursement of amounts advanced under Receiver Certificates;
  9                  c. All amounts on the liens held by Wells Fargo Bank and SVR
 10                     Capital Trust as described below;
 11                  d. All remaining net funds shall be disbursed to the Receiver to hold
 12                     for the benefit of the Federal Trade Commission (“FTC) following
 13                     payment of customary tax obligations in connection with the sale
 14                     of the Property, professional fees, and any other actual or
 15                     anticipated fees or costs to be incurred prior to the close of the
 16                     receivership.
 17         21.      The Preliminary Title Report for the Benedict Canyon Property is
 18 attached to the Donell Declaration as Exhibit “3.” As set forth therein, the liens
 19 against the Property that will be paid through escrow are as follows:
 20               a. The Deed of Trust in favor of Wells Fargo Bank, N.A., in the principal
 21                  amount of $8,525,000, dated August 5, 2017, Doc. No. 20170893980.
 22               b. The Deed of Trust in favor of SVR Capital Trust, in the principal amount
 23                  of $400,000, dated June 28, 2019, Doc No. 2019-657748.
 24         22.      The Receiver has been directed in the Receiver Order to file a final
 25 report and accounting within six months of his appointment on June 7, 2019, or by
 26 December 7, 2019, unless the time is extended. If the sale is approved pursuant to this
 27 Motion and timely closes, the Receiver anticipates that he should be in a position to
 28                                         - 11 -
                EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 15 of 25 Page ID #:1015




  1 file his Final Report and Account in early December 2019, which he will endeavor to
  2 do. The distribution of the net proceeds to the FTC will be made upon court approval
  3 of the Final Report and Account and payment of all outstanding fees and costs and
  4 any reserves that may be required to close the case. In the event of a delay in the
  5 closing of a sale, the Receiver intends to file a motion seeking to extend the deadline
  6 to allow for a sale to close and to make final distributions.
  7 IV.     ARGUMENT
  8         A.     The Court’s Broad Supervisory Powers and Discretion in Federal
  9                Receiverships
 10         “The power of a district court to impose a receivership or grant other forms of
 11 ancillary relief . . . derives from the inherent power of a court of equity to fashion
 12 effective relief.” SEC v. Wenke, 622 F.2d 1363, 1369 (9th Cir. 1980). The “primary
 13 purpose of equity receiverships is to promote orderly and efficient administration of the
 14 estate by the district court for the benefit of creditors.” SEC v. Hardy, 803 F .2d 1034,
 15 1038 (9th Cir. 1986). To that end, district courts have broad powers to determine what
 16 is necessary for the administration and supervision of an equity receivership. See SEC
 17 v. Capital Consultants, LLC, 397 F.3d 733, 738 (9th Cir. 2005). As the Ninth Circuit
 18 explained:
 19
                   A district court’s power to supervise an equity
 20
                   receivership and to determine the appropriate action to
 21
                   be taken in the administration of the receivership is
 22
                   extremely broad. The district court has broad powers and
 23
                   wide discretion to determine the appropriate relief in an
 24
                   equity receivership.
 25
      Id. (emphasis added; citations omitted); see also CFTC v. Topworth Int’l, Ltd., 205
 26
      F.3d 1107, 1115 (9th Cir. 1999) (“This court affords ‘broad deference’ to the [district]
 27
 28                                    - 12 -
                   EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 16 of 25 Page ID #:1016




  1 court’s supervisory role and ‘we generally uphold reasonable procedures instituted by
  2 the district court that serve th[e] purpose’ of orderly and efficient administration of the
  3 receivership for the benefit of creditors.”).
  4         Accordingly, this Court has broad powers and wide discretion to grant the
  5 Receiver the practical relief he requires in order to fulfill his duties under the Receiver
  6 Order which are sought in the Motion.
  7
            B.     The Sale of the Real Property Is Appropriate
  8
            The Receivership Estate consists of the Benedict Canyon Real Property and
  9
      related personal property. Title 28 U.S.C. § 2001 sets forth the procedures pertaining
 10
      to the sale of real property. Subsection (a) pertains to procedures for the public sale of
 11
      real property and provides for the sale of real property by public sale at the courthouse
 12
      where the Receiver was first appointed, at the courthouse where most of the property is
 13
      located or at such other premises as the Court directs. 28 U.S.C. § 2001(a). Section §
 14
      2001(b) of title 28 pertains to the sale of real property at private sale. That statute
 15
      provides in part:
 16
                   After a hearing, of which notice to all interested parties shall
 17
                   be given by publication or otherwise as the court directs, the
 18
                   court may order the sale of such realty or interest therein by
 19
                   private sale for cash or other consideration and upon such
 20
                   terms and conditions as the court approves, if it finds that the
 21
                   best interests of the estate will be served thereby.
 22
            The time, manner, terms of sale and notice thereof are regulated by the court
 23
      appointing the receiver. Courts are granted discretion in setting the terms and
 24
      conditions for judicial sales and the Court's discretion will not be disturbed on appeal
 25
      except where abuse of discretion is shown. United States v. Branch Coal Corp., 390 F.
 26
      2d 7 (3rd Cir. 1968), cert. den. Sun Protection Co. v. United States, 391 U.S. 966, 88 S.
 27
 28                                    - 13 -
                   EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 17 of 25 Page ID #:1017




  1 Ct. 2034 (1968). The Court has substantial discretion in receivership matters in setting
  2 the overbidding procedures applicable to sales of real property. See Pewabic Mining
  3 Co. v. Mason, 145 U.S. 349, 356 (1891) (the provisions for notice and other conditions
  4 shall be determined by the Court “as will in his judgment best protect the rights of all
  5 interested, and make the sale most profitable to all”). See also Cumberland Lumber
  6 Co. v. Tunis Lumber Co., 171 F. 352 (4th Cir. 1909); Bidwell v. Huff, 176 F. 174 (5th
  7 Cir. 1909). The terms and conditions of the judicial sale that the Court may adopt are
  8 based on the facts and circumstances of each case. The discretion granted in
  9 connection with sales of assets is consistent with the broad discretion accorded to the
 10 Court sitting in equity in receivership proceedings to make orders concerning the
 11 administration and supervision of the estate that will promote equity, efficiency and
 12 cost-effectiveness in the estate’s administration. See generally Securities and
 13 Exchange Commission v. Hardy, 803 F.2d 1034 (9th Cir. 1986); Securities and
 14 Exchange Commission v. Black, 163 F.3d 188, 199 (3rd Cir. 1998); Securities and
 15 Exchange Commission v. Elliot, 953 F.2d 1560 (11th Cir. 1992).
 16
            There are four statutory components for the approval of a private sale under §
 17
      2001(b). Each of these four components will be addressed below by providing the
 18
      Court the text of the statute followed by an explanation of how the Receiver’s proposed
 19
      sale procedures meet or vary the component.
 20
            1.    Appointment of Three Appraisers
 21
 22         Section 2001b) of Title 28 states:

 23               Before confirmation of any private sale, the court shall

 24               appoint three disinterested persons to appraise such property

 25               or different groups of three appraisers each to appraise

 26               properties of different classes or situated in different

 27               localities.

 28                                   - 14 -
                  EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 18 of 25 Page ID #:1018




  1         The Receiver Order provides that, “The Court approves the use of a realtor’s
  2 marketing analysis as one of the three appraisals required by 28 U.S.C. § 2001(b).” The
  3 statute does not define what constitutes an “appraisal” for the purpose of § 2001(b).
  4 The Receiver has obtained his Broker’s market analysis which formed the basis of the
  5 list price of $15 million. The Receiver has additionally obtained two formal appraisals
  6 which are both not more than 10% higher than the Stalking Horse offer. The Receiver
  7 has not submitted the appraisals in connection with this Motion so that the disclosure
  8 of the appraisal valuations does not impact the sales and auction process. The Donell
  9 Declaration attests to the fact that the Receiver has complied with the valuation
 10 requirements of Rule 2001(b). Although the actual appraisals or valuation figures have
 11 not been included in the Declaration, the Receiver is prepared to provide that
 12 documentation and information to the Court for in camera review if necessary. The
 13 valuations by both the local real estate Broker and the appraisers are well within the
 14 requirements of Rule 2001(b) as compared to the opening offer of $14,992,810 for the
 15 real property. The valuations are based on comparable sales data and the experience
 16 and knowledge of the sales agent and appraisers who actually deal in real estate in the
 17 local market and thus are reliable indicators of the actual value likely to be realized
 18 from the marketing and sale of the Property. Additionally, the fact that the
 19 Receivership Property has been exposed to the marketplace itself for lengthy periods of
 20 time, which provides a real-world valuation of the Property based on the response of
 21 potential buyers. The clear purpose of this provision is to obtain a reliable indication
 22 of the value of the property to be sold to ensure that the property is not being sold for
 23 an unreasonably low price. The valuations obtained coupled with the exposure to the
 24 market and the opportunity for interested buyers to submit bids provides ample
 25 assurance to the Court that the best price for the property is being realized under the
 26 circumstances.
 27
 28                                   - 15 -
                  EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 19 of 25 Page ID #:1019




  1         2.     Private Sale Must Be For a Price At Least Two-Thirds the Amount of
  2                the Average of the Appraised Values
  3         Section 2001(b) next provides, “No private sale shall be confirmed at a price less
  4 than two-thirds of the appraised value.” The sale to the Proposed Buyer at $14,992,810
  5 well exceeds the minimum threshold for the price that must be achieved for a private
  6 sale in relation to the valuations of the Property submitted by the Receiver. The
  7 current offer, which exceeds the listing price and is within two-thirds of the appraised
  8 value, satisfies this component of the statute.
  9         3.     Publication of Notice of Proposed Private Sale Once at Least Ten
 10                Days Prior to Confirmation
 11         Section 2001(b) then provides:
 12
                   Before confirmation of any private sale, the terms thereof
 13
                   shall be published in such newspaper or newspapers of
 14
                   general circulation as the court directs at least ten days before
 15
                   confirmation.
 16
            The Receiver proposes to publish in the Los Angeles Times a notice of his
 17
      intention to conduct an auction of the Property no sooner than 10 days following the
 18
      date of publication. The Receiver proposes to publish the notice one time so this
 19
      component of the statute is satisfied without modification.
 20
 21         4.     The Private Sale to the Proposed Purchaser Shall Be Confirmed

 22                Because No Higher Bid Has Been Received

 23         The last of the four components of the private sale provisions of § 2001(b) is as
 24 follows:
 25
                   The private sale shall not be confirmed if a bona fide offer is
 26
                   made, under conditions prescribed by the court, which
 27
 28                                   - 16 -
                  EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 20 of 25 Page ID #:1020




  1                guarantees at least a 10 per centum increase over the price
  2                offered in the private sale.
  3
            The effect of this provision is that the Court is authorized to confirm the private
  4
      sale so long as the Receiver sells the Property to the current Proposed Buyer or the
  5
      Backup Buyer. No overbid has yet been made that is 10 percent over the current offer
  6
      of $14,992,810. The Receiver proposes to conduct a private auction and to set the
  7
      initial overbid increment at 10% higher than the current offer for both the real and
  8
      personal property. If no overbid offers are received, then the Receiver intends to
  9
      request that the Court confirm the $15,050,000 Stalking Horse Purchase Agreement. If
 10
      a higher and better offer is obtained, then the Receiver will seek Court confirmation of
 11
      the successful bidder.
 12
            C. Sale of Personal Property is Appropriate
 13
 14         Section 2004 of Title 28 provides for the sale of personal property in the same

 15 manner as real property, “unless the court orders otherwise.” The Receiver requests
 16 that the Court “order otherwise” in this case on the ground that allowing the Receiver
 17 to sell the Personal Property by private sale, without the expense of engaging multiple
 18 appraisers or other valuation experts and publishing notice of the proposed sale is
 19 appropriate under the circumstances. The furniture and furnishings are of limited,
 20 modest value, and the administrative expenses associated with obtaining multiple
 21 valuations would materially reduce the estate’s net recovery.
 22         The Receiver has obtained a valuation of the Personal Property from an
 23 auctioneer, who assesses the value at $57,190. The portion of the Purchase Price in the
 24 Stalking Horse Purchase Agreement is $57,190. The Personal Property has limited
 25 auction value as used furniture, and the sale price for the Personal Property equals or
 26 exceeds the likely auction value. The expense of removing and storing the Personal
 27 Property would also significantly limit the net recovery to the estate. The sale of the
 28                                           - 17 -
               EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 21 of 25 Page ID #:1021




  1 Personal Property for $57,190 to the Proposed Buyer eliminates those expenses and
  2 would result in a sale at or above the likely estimated auction value.
  3
      V.    TAX WITHHOLDING OBLIGATIONS HAVE BEEN MET
  4
            The Receiver is informed and believes that the beneficial owners of the Park
  5
      Ridge Trust are not owned by any foreign interests. Accordingly, the Receiver and
  6
      the Buyer believe that no withholding is required and the Receiver is prepared to
  7
      sign the FIRPTA Affidavit attached to the Stalking Horse Purchase Agreement as
  8
      Exhibit “D.” The Buyer has requested that the Order approving the sale contain the
  9
      following language, which the Receiver believes is appropriate and requests
 10
      authority to sign by the this Ex Parte Motion: “All parties have satisfied the
 11
      requirements to eliminate withholding tax under any California state or local law
 12
      (or any comparable provision of U.S. federal law, including Section 1445 of the
 13
      Internal Revenue Code of 1986, as amended, and the treasury regulations
 14
      promulgated thereunder) with respect to the purchase and sale of the Property. In
 15
      so doing, each party has reasonably relied on the statements of, or forms prepared
 16
      by, other parties.”
 17
 18 VI.     EXTENSION RE DURATION OF RECEIVERSHIP

 19         The Receiver requests that the Court enter an order extending the deadline for

 20 the Receiver to file his Final Report and Account for approximately 4 months to March
 21 31, 2020. The appeals period on an order approving a sale, whether the order is
 22 obtained on regular notice or on an ex parte basis, will be 60 days pursuant to F.R.A.P.
 23 4. The Receiver believes that the title company may not agree to close the sale during
 24 the appeals period, which will make it impossible for the Receiver to close the sale and
 25 file a Final Report and Account by the presently set deadline of December 7, 2019,
 26 even if the ex parte relief is granted as requested herein. The Receiver therefore
 27 requests authority to extend that deadline to allow sufficient time for the sale to close.
 28                                   - 18 -
                  EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 22 of 25 Page ID #:1022




  1 VII. LOCAL CIVIL RULE 7-19 AND COURT’S PROCEDURES FOR EX
  2 PARTE APPLICATIONS
  3         This ex parte application is made pursuant to Local Civil Rule 7-19 and the
  4 Court’s published procedures for ex parte applications.
  5         Copies of this ex parte application have been served on the parties to this action
  6 through their counsel concurrently with the filing of these papers with the Court as well
  7 as on counsel for Wells Fargo. In addition, the Receiver through his counsel has made
  8 good faith efforts to provide telephonic notice of the filing of this ex parte application,
  9 and of the Court’s requirements that responses to an ex parte application be filed by
 10 3:00 p.m. on the first business day following the date of service of the application. The
 11 Receiver is advised that plaintiff FTC does not oppose the motion and relief sought.
 12 The Receiver’s counsel has not been advised of the position any of the defendants have
 13 on the motion, other than defendant Mohammad Diab who has no objection to the
 14 application.
 15         Telephonic notice of the ex parte application with that information as well as
 16 written notice has been provided to the following as reflected in the Declaration of
 17 Karen K. Diep:
 18
 19   Party and Counsel, If            Address                       Telephone Number and
      Applicable                                                     Email Address
 20
      Plaintiff: Federal Trade         600 Pennsylvania Avenue 202-326-2213
 21
      Commission                       NW CC-8528              202-326-3587
 22   Counsel:                         Washington, DC 20580    ahudson@ftc.gov
                                                               khobbs@ftc.gov
 23      Andrew S. Hudson              10990 Wilshire Blvd.,   dvinzon@ftc.gov
 24      Karen S. Hobbs                Suite 400,
         Delilah Vinzon                Los Angeles, CA 90024
 25
 26
 27
 28                                    - 19 -
                   EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 23 of 25 Page ID #:1023




  1   Party and Counsel, If         Address                   Telephone Number and
      Applicable                                              Email Address
  2
      Defendant: AlliedWallet, Inc. 2049 Century Park East    310-229-9900
  3
      Counsel:                      Suite 2300                mmgurvitz@venable.com
  4                                 Los Angeles, CA 90067
        Matthew Marshall Gurvitz
  5     VENABLE LLP
  6   Defendant: Allied Wallet, Ltd. 2049 Century Park East   310-229-9900
  7   Counsel:                       Suite 2300               mmgurvitz@venable.com
                                     Los Angeles, CA 90067
  8     Matthew Marshall Gurvitz
        VENABLE LLP
  9
      Defendant: GTBill, LLC        2049 Century Park East    310-229-9900
 10
      Counsel:                      Suite 2300                mmgurvitz@venable.com
 11                                 Los Angeles, CA 90067
         Matthew Marshall Gurvitz
 12      VENABLE LLP
 13   Defendant: GTBill, Ltd.       2049 Century Park East    310-229-9900
 14   Counsel:                      Suite 2300                mmgurvitz@venable.com
                                    Los Angeles, CA 90067
 15      Matthew Marshall Gurvitz
         VENABLE LLP
 16
      Defendant: Ahmad Khawaja      2049 Century Park East    310-229-9900
 17
      Counsel:                      Suite 2300                mmgurvitz@venable.com
 18                                 Los Angeles, CA 90067
         Matthew Marshall Gurvitz
 19      VENABLE LLP
 20   Defendant: Mohammad Diab      1055 E Colorado Blvd.     626-399-6205
 21   Counsel:                      5th Floor                 michael@thurman-
                                    Pasadena, CA 91106        legal.com
 22      Michael A. Thurman
         THURMAN LEGAL
 23
      Lender: Wells Fargo Bank,     One Embarcadero Center    415-398-3344 or
 24
      N.A.                          Suite 2600                415-677-5506
 25   Counsel:                      San Francisco, CA 94111   dmg@severson.com
 26      Duane M. Geck
 27      SEVERSON & WERSON APC
 28                                  - 20 -
                 EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 24 of 25 Page ID #:1024




  1   Party and Counsel, If          Address                    Telephone Number and
      Applicable                                                Email Address
  2
      Defendant: Amy Roundtree       1801 Century Park East,    310-557-8422
  3
      Counsel:                       Suite 1600                 Dpsartnetlaw@gmail.com
  4                                  Los Angeles, CA 90067
         David P. Steiner
  5      DAVID STEINER & ASSOC.
  6        This ex parte emergency application is made and based on this Motion, the
  7 memorandum of points and authorities, the declarations of Stephen J. Donell and Philip
  8 Seymour in support thereof, on the proposed order lodged concurrently, on the
  9 pleadings, records of files on the Court in this case, and on any supplemental
 10 evidence and arguments of counsel as may hereafter be presented in support of the
 11 application.
 12 VIII. CONCLUSION
 13        For the foregoing reasons, the Receiver respectfully requests that this
 14 Court enter an Order:
 15
          (1) Approving the Receiver’s proposed form and manner of notice to
 16
                parties to the action and the public of the auction and opportunity
 17
                for overbidding, including the Receiver’s service of the Sale
 18
                Notice, substantially in the form of Exhibit “1” to the Donell
 19
                Declaration;
 20
          (2) Approving the Receiver’s proposed Sale Procedures;
 21
 22        (3)   Approving the proposed Stalking Horse Purchase Agreement
 23              attached to the Donell Declaration as Exhibit “2,” subject to the
 24              overbidding at the auction to be conducted pursuant to the Sale
 25              Notice and Sale Procedures approved herein;
 26        (4)   Authorizing the Receiver to execute the FIRPTA Affidavit with the
 27              language set forth herein regarding the parties having satisfied the
 28                                          - 21 -
                 EX PARTE MOTION TO CONFIRM SALE PROCEDURES
Case 2:19-cv-04355-SVW-E Document 44 Filed 11/05/19 Page 25 of 25 Page ID #:1025




  1              requirements to eliminate withholding tax under any California
  2              state or local law (or any comparable provision of U.S. federal law,
  3              including Section 1445 of the Internal Revenue Code of 1986, as
  4              amended, and the treasury regulations promulgated thereunder) in
  5              connection with the sale under the Stalking Horse Purchase
  6              Agreement; and
  7
           (5)   Extending the deadline to close the receivership to March 31, 2020.
  8
  9
      DATED: November 5, 2019           DIAMOND McCARTHY LLP
 10
 11                                     By: /s/ Kathy Bazoian Phelps
                                            Kathy Bazoian Phelps
 12                                         Counsel for Stephen J. Donell, Liquidating
 13                                         Receiver
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                  - 22 -
                 EX PARTE MOTION TO CONFIRM SALE PROCEDURES
